— Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County (O’Brien, J.), imposed November 12, 1986, upon his conviction of robbery in the first degree, upon his plea of guilty, the sentence being an indeterminate term of lYi to 15 years’ imprisonment.
Ordered that the sentence is reversed, on the law, and the matter is remitted to the Supreme Court, Kings County, for resentencing.
The sentencing court erroneously concluded that it was without the power or discretion to consider the defendant’s request for a more lenient sentence than that agreed upon during the plea negotiations. Accordingly, the matter must be remitted to the Supreme Court, Kings County, for resentencing (see, People v Farrar, 52 NY2d 302; People v Montoya, 138 AD2d 528; People v Cabeza, 135 AD2d 549; People v Martinez, 124 AD2d 505). The court at resentencing may entertain an application by the People to withdraw consent to the plea in the event a sentence less severe than that negotiated is to be imposed. Our holding is not, however, to be construed as a determination that the sentence originally imposed was excessive. Thompson, J. P., Kunzeman, Eiber, Spatt and Balletta, JJ., concur.